M2G Real Estate, Ltd. f/k/a
                                                                         B&M Real Estate,




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 14, 2015

                                       No. 04-15-00454-CV

                 Pete Escalante GUTIERREZ d/b/a Fast Cash Refund Express,
                                       Appellant

                                                 v.

                   M2G REAL ESTATE, LTD. f/k/a B&M Real Estate, Ltd.,
                                    Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-07756
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        A copy of appellant’s notice of appeal was filed in this court on July 21, 2015. The clerk
of the court notified the appellant in writing that our records do not reflect that the filing fee in
the amount of $195.00 has been paid. In addition, our record contains no evidence that appellant
is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.1.

         Accordingly, it is ORDERED that appellant show cause in writing within fifteen days of
the date of this order that either: (1) the filing fee has been paid; or (2) appellant is entitled to
appeal without paying the filing fee. See TEX. R. APP. P. 20.1. If appellant fails to respond
within the time provided, this appeal will be dismissed for failure to pay the filing fee. See TEX.
R. APP. P. 5, 42.3(c). All other appellate deadlines are suspended pending the payment of the
filing fee.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court